By the Court:
Upon application for writ of mandamus to the Judge of the Seventeenth Judicial District.
*249If the facts disclosed in this application as having occurred at the trial of the prisoner entitle him in point of law to a discharge from further prosecution upon the indictment (a question which we do not propose to determine now), they should be availed of by motion, or other proper application to the District Court, whenever the prisoner may hereafter be actually put upon his trial, and the action of the Court in that respect may be reviewed here on appeal by the prisoner from the judgment, should one be rendered against him.
A writ of mandamus, however, cannot be availed of for the purpose of directing the Court to render the particular judgment desired by the prisoner.
Motion denied.